Citation Nr: 1014236	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  96-42 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected residuals of a fractured right 
ankle.

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to service-connected residuals 
of a fractured right ankle.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1995 and June 1999 rating 
actions of the Department of Veterans Affairs Regional Office 
(RO).

By an October 1999 rating decision, the RO determined that 
the Veteran was not competent to handle disbursement of 
funds.  The Veteran's spouse is his custodian for those 
purposes and on this appeal.

The Veteran and his spouse have appeared at Central Office 
and RO hearings, the transcripts of which are associated with 
the claims file.

In July 2001, the Board denied claims for an increased rating 
for the ankle disability and for service connection for a 
psychiatric disability.  In April 2003, pursuant to a joint 
motion of the parties, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's July 2001 
decision and remanded for readjudication consistent with the 
motion.  After multiple remands, the Board again denied the 
Veteran's claim of entitlement to service connection for a 
psychiatric disorder in a decision issued in August 2004.  
Also in that decision, the Board remanded the Veteran's claim 
of an increased rating for service-connected right ankle 
disability.  The appellant again appealed to the Court.  In a 
September 2006 decision, the Court vacated the Board's August 
2004 decision and remanded the claim of entitlement to 
service connection for a psychiatric disorder for additional 
development.  Pursuant to the Court's order, the Board 
remanded the claim in April 2007.  Also in that remand, the 
Board noted that the Veteran's claim of an increased rating 
for service-connected right ankle disability was still 
pending at the RO.  Upon the RO's continued denial of the 
claim of service connection for a psychiatric disorder, it 
was returned to the Board.  In April 2009, the Board again 
remanded the claim for additional development, as well as the 
claim of an increased rating for service-connected right 
ankle injury, noting that the latter had not yet been 
readjudicated as directed in the April 2007 remand.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.

REMAND

Records developed throughout the appeal reflect post-
traumatic arthritis, significantly limited range of motion of 
the Veteran's right ankle (with September 2000 and September 
2006 VA examinations revealing no active range of motion in 
any direction), and that he wears a right ankle foot orthosis 
(AFO) brace on a
near-constant basis.  Importantly, however, these records 
also reveal that the Veteran has suffered multiple strokes, 
and it is unclear what role they play in his right ankle 
symptomatology, namely the limitation of motion and 
requirement of a brace.  (The Board notes that the Veteran 
has also been diagnosed with right foot drop, which has been 
explicitly attributed to a nonservice-connected back 
disability).  On remand, the Veteran should be scheduled for 
a current VA examination to address this issue, and to 
ascertain the current nature, extent and severity of his 
service-connected right ankle disability.

With respect to the Veteran's claim of service connection for 
a psychiatric disorder, the record includes a May 2009 
statement by a Dr. Ferguson, which mentions the Veteran under 
her care since 2003.  In this regard, the Board notes that an 
October 2005 statement by this same physician indicates that 
she also treated the Veteran in 1999.  The record, however, 
does not currently contain any treatment records from Dr. 
Ferguson, or reflect any attempts by the RO to obtain such.  
This should be accomplished. 

Accordingly, the case is REMANDED for the following action:

1.	After obtaining any necessary 
information from the Veteran, including 
a release form, the RO should request 
records of psychiatric treatment by Dr. 
Ferguson.  All attempts to obtain these 
records, and any negative response, 
should be fully documented.  

2.	The Veteran should be scheduled for an 
appropriate VA examination to determine 
the current nature, extent and severity 
of his service-connected right ankle 
disability.  The examiner should review 
the claims file,  including this 
remand, in conjunction with the 
examination.  All indicated tests, 
including range of motion studies, 
should be performed.  Clinical findings 
should also include whether, during the 
examination, there is 1) objective 
evidence of ankylosis in plantar 
flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or 
with abduction, adduction, inversion or 
eversion deformity; or 2) nonunion of 
the tibia and fibula.  If any findings 
are attributable to a condition other 
than the Veteran's service-connected 
right ankle disability (including, but 
not limited to his documented strokes), 
this should be noted.  Additionally, 
the examiner is asked to specifically 
comment on whether the Veteran's use of 
a brace is due to his right ankle 
disability (as opposed to other factors 
such as stroke residuals).

3.	Following completion of the above, and 
any other development indicated 
(including obtaining updated VA 
treatment records) the RO should again 
review the record.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and given the opportunity 
to respond thereto

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


